Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 25, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 10 to 20 years, unanimously affirmed.
The court’s mid-trial modification of its Sandoval ruling did not violate defendant’s right to a fair trial since his statement: “I never robbed anybody” opened the door to the challenged questions (People v Wilkens, 239 AD2d 105, lv denied 90 NY2d 899). Taken in context, defendant’s statement was not limited to a simple denial of commission of the acts charged.
*280We find no abuse of sentencing discretion. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.